DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2, 4-11, 13-21, and 23-27 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13-16, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 recite the limitation "a seal member" in line 2.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear if a second seal member is being claimed, or the claims are referencing the previously-claimed seal member.
Claims 14 and 23 recite the limitation "a seal member" in line 1.  There is insufficient antecedent basis for this limitation in the claims, and it is unclear if a second seal member is being claimed, or the claims are referencing the previously-claimed seal member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Arnott et al. (US 9713945) in view of Gregg (US 4722516).
Regarding Claim 1, Arnott et al. discloses a spring-damper assembly comprising: a damper (40) having a cylinder (see 224) and a piston assembly (222, 223) adapted to move relative to the cylinder; and an adjustable gas spring system comprising: a diaphragm (230) extending between a first end (see 240B) and an opposite second end (see 240A) and defining an interior space (see figs. 12B and 13B), the first end of the diaphragm held (by 240B) in a fixed position relative to the cylinder of the damper; and a housing (50, 255) surrounding (see figs. 12A-13B) the diaphragm and coupled (via 230) to the piston assembly of the damper, the second end of the diaphragm coupled (by 240A) to the housing for movement (see figs. 12B and 13B) with the housing relative to the cylinder, wherein the interior space of the diaphragm is pressurized (Columns 7-8, lines 66-4) to bias the second end of the diaphragm away (Column 8, lines 44-51) from the first end such that the housing and piston assembly are biased relative to the cylinder toward an extended position. 
However, Arnott et al. does not disclose that the housing is configured to provide a sealed environment around the diaphragm for blocking debris from contact with the diaphragm, or a seal member coupled to the housing for movement with the housing relative to the cylinder, wherein the seal member is configured to slide along the cylinder.
Gregg teaches a spring-damper assembly comprising a damper (see 62) having a piston and cylinder assembly (see 14), a diaphragm extending between a first (see near 58, 14) and second (see near 12) end, a housing (52) surrounding the diaphragm, and a seal member (58) coupled (column 4, lines 58-61) to the housing for movement with the housing relative to the piston cylinder assembly, wherein the seal member is configured to slide (column 5, lines 35-37) along the piston and cylinder assembly, and the housing, in conjunction with the seal member, provides a sealed environment (column 4, lines 61-64) around the diaphragm.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the housing of Arnott et al. in view of the teachings of Gregg to include a seal member coupled to the housing for movement with the housing relative to the cylinder, such that the seal member was configured to slide along the cylinder, and the housing, in conjunction with the seal member, providing a sealed environment around the diaphragm to afford protection from dirt, debris and ice which could accumulate on the diaphragm and adversely affect the service life of the spring-damper assembly (Gregg; column 4, lines 61-64).

Regarding Claim 2, Arnott et al., as modified, discloses the spring-damper assembly, further comprising a tube (Arnott et al.; 280) coupled to the cylinder (224) of the damper, and wherein the first end (see 240B) of the diaphragm (230) is coupled (via 240B) to the tube, and wherein the seal member (Gregg; 58, as modified) is configured to seal (column 4, lines 61-64) against and slide along (column 5, lines 35-37) the tube.

Regarding Claim 4, Arnott et al., as modified, discloses the spring-damper assembly, further comprising a plug (Arnott et al.; see 223) coupled (via 222, 255, 50, and 240B) to the cylinder (224) of the damper and the seal member (Gregg; 58, as modified) coupled to the housing (Arnott et al.; 50) for movement (Gregg; column 5, lines 35-37) with the housing relative to the cylinder, wherein the first end (Arnott et al.; see 240B) of the diaphragm (230) is coupled (via 240B, 50, 255, and 222) to the plug, and wherein the seal member is configured to seal against (Gregg; column 4, lines 61-64) and slide along (column 5, lines 35-37) the cylinder.

Regarding Claim 5, Arnott et al., as modified, discloses the spring-damper assembly, wherein the housing (Arnott et al.; 50) includes a sleeve (the portion of the housing extending towards the endcap), a cover (the portion covering the end of the diaphragm attached to the seal member) coupled to the sleeve, and an endcap (255) coupled to an opposite side of the sleeve from the cover, wherein the piston assembly (222, 223) is coupled (see 310) to the endcap.

Regarding Claim 6, Arnott et al., as modified, discloses the spring-damper assembly, wherein the second end (Arnott et al.; see 240A) of the diaphragm (230) is coupled (via 240A) to the endcap (255).

Regarding Claim 7, Arnott et al., as modified, discloses the spring-damper assembly, further comprising a fitting (Arnott et al.; see 260) coupled to the endcap (255), wherein the second end (see 240A) of the diaphragm is coupled (via 240A) to the fitting.

Regarding Claim 8, Arnott et al., as modified, discloses the spring-damper assembly, wherein the diaphragm (Arnott et al.; 230) is a rolling diaphragm (Column 3, lines 40-43).

Regarding Claim 9, Arnott et al., as modified, discloses the spring-damper assembly, wherein the first end (Arnott et al.; see 240B) of the diaphragm (230) is inverted (see figs. 12B and 13B) and extends toward the second end (see 240A).

Regarding Claim 10, Arnott et al. discloses a vehicle (90) comprising: a frame (160); a suspension (see 10) coupled to the frame; and a wheel (130) coupled to the suspension, wherein a spring-damper assembly (see fig. 2) is arranged in the suspension, the spring-damper assembly comprising: a damper (40) having a cylinder (224) and a piston assembly (222, 223) adapted to move relative to the cylinder; and an adjustable gas spring system comprising: a diaphragm (230) extending between a first end (see 240B) and an opposite second end (see 240A) and defining an interior space (see figs. 12B and 138), the first end of the diaphragm held (by 240B) in a fixed position relative to the cylinder of the damper; and a housing (50, 255) surrounding (see figs. 12A-13B) the diaphragm and coupled (via 230) to the piston assembly of the damper, the second end of the diaphragm coupled to the housing for movement (see figs. 12B and 13B) with the housing relative to the cylinder, wherein the interior space of the diaphragm is pressurized (Columns 7-8, lines 66-4) to bias the second end of the diaphragm away (Column 8, lines 44-51) from the first end such that the spring-damper assembly is biased toward an extended position for biasing the wheel relative to the frame. 
However, Arnott et al. does not disclose that the housing is configured to provide a sealed environment around the diaphragm for blocking debris from contact with the diaphragm, or a seal member coupled to the housing for movement with the housing relative to the cylinder, wherein the seal member is configured to slide along the cylinder.
Gregg teaches a spring-damper assembly comprising a damper (see 62) having a piston and cylinder assembly (see 14), a diaphragm extending between a first (see near 58, 14) and second (see near 12) end, a housing (52) surrounding the diaphragm, and a seal member (58) coupled (column 4, lines 58-61) to the housing for movement with the housing relative to the piston cylinder assembly, wherein the seal member is configured to slide (column 5, lines 35-37) along the piston and cylinder assembly, and the housing, in conjunction with the seal member, provides a sealed environment (column 4, lines 61-64) around the diaphragm.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the housing of Arnott et al. in view of the teachings of Gregg to include a seal member coupled to the housing for movement with the housing relative to the cylinder, such that the seal member was configured to slide along the cylinder, and the housing, in conjunction with the seal member, providing a sealed environment around the diaphragm to afford protection from dirt, debris and ice which could accumulate on the diaphragm and adversely affect the service life of the spring-damper assembly (Gregg; column 4, lines 61-64).

Regarding Claim 11, Arnott et al., as modified, discloses the vehicle, further comprising a tube (Arnott et al.; 280) coupled to the cylinder (224) of the damper, and wherein the first end (see 240B) of the diaphragm (230) is coupled (via 240B) to the tube, and wherein the seal member (Gregg; 58, as modified) is configured to seal (column 4, lines 61-64) against and slide along (column 5, lines 35-37) the tube.

Regarding Claim 13, Arnott et al., as modified, discloses the vehicle, further comprising a plug (Arnott et al.; see 223) coupled (via 222, 255, 50, and 240B) to the cylinder (224) of the damper and the seal member (Gregg; 58, as modified) coupled to the housing (Arnott et al.; 50) for movement (Gregg; column 5, lines 35-37) with the housing relative to the cylinder, wherein the first end (Arnott et al.; see 240B) of the diaphragm (230) is coupled (via 240B, 50, 255, and 222) to the plug.

Regarding Claim 14, Arnott et al., as modified, discloses the vehicle, further comprising the  seal member (Gregg; 58, as modified), wherein the housing (Arnott et al.; 50) includes a sleeve (the portion of the housing extending towards the endcap), a cover (the portion covering the end of the diaphragm attached to the seal member) coupled to the sleeve, and an endcap (255) coupled to an opposite side of the sleeve from the cover, wherein the piston assembly (222, 223) is coupled (see 310) to the endcap, and wherein the seal member is coupled (Gregg; column 4, lines 58-61) to the cover for movement (column 5, lines 35-37) with the cover relative to the cylinder.

Regarding Claim 15, Arnott et al., as modified, discloses the vehicle, wherein the second end (Arnott et al.; see 240A) of the diaphragm (230) is coupled (via 240A) to the endcap (255).

Regarding Claim 16, Arnott et al., as modified, discloses the vehicle, further comprising a fitting (Arnott et al.; see 260) coupled to the endcap (255), wherein the second end (see 240A) of the diaphragm is coupled (via 240A) to the fitting.

Regarding Claim 17, Arnott et al., as modified, discloses the vehicle, further comprising a first mount (Arnott et al.; 30) arranged on the damper (40) and a second mount (20) arranged on the housing (50, 255), wherein the first mount is coupled (see fig. 2) to one of the frame and a control arm (140) of the suspension, and wherein the second mount is coupled (see fig. 2) to the other one of the frame (160) and the control arm.

Regarding Claim 18, Arnott et al., as modified, discloses the vehicle, wherein the diaphragm (Arnott et al.; 230) is a rolling diaphragm (Column 3, lines 40-43).

Regarding Claim 19, Arnott et al., as modified, discloses the vehicle, wherein the first end (Arnott et al.; see 240B) of the diaphragm (230) is inverted (see figs. 12B and 13B) and extends toward the second end (see 240A).

Regarding Claim 20, Arnott et al. discloses an adjustable gas spring system for connection with a damper (40) having a cylinder (224) and a piston assembly (222, 223) adapted to move relative to the cylinder, the adjustable gas spring system comprising: a diaphragm (230) extending between a first end (see 240B) and an opposite second end (see 240A) and defining an interior space (see figs. 12B and 13B), the first end of the diaphragm arranged to be held in a fixed position relative to the cylinder of the damper; and a housing (50, 255) surrounding (see figs. 12A and 13A) the diaphragm and arranged to be coupled (via 230) to the piston assembly of the damper, the second end of the diaphragm coupled (by 240A) to the housing for movement (see figs. 12B and 13B) with the housing relative to the cylinder, wherein the interior space of the diaphragm is pressurized (Columns 7-8, lines 66-4) to bias the second end of the diaphragm away (Column 8, lines 44-51) from the first end. (Columns 2-9, Figures 1- 14)
However, Arnott et al. does not disclose that the housing is configured to provide a sealed environment around the diaphragm for blocking debris from contact with the diaphragm, or a seal member coupled to the housing for movement with the housing relative to the cylinder, wherein the seal member is configured to slide along the cylinder.
Gregg teaches a spring-damper assembly comprising a damper (see 62) having a piston and cylinder assembly (see 14), a diaphragm extending between a first (see near 58, 14) and second (see near 12) end, a housing (52) surrounding the diaphragm, and a seal member (58) coupled (column 4, lines 58-61) to the housing for movement with the housing relative to the piston cylinder assembly, wherein the seal member is configured to slide (column 5, lines 35-37) along the piston and cylinder assembly, and the housing, in conjunction with the seal member, provides a sealed environment (column 4, lines 61-64) around the diaphragm.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the housing of Arnott et al. in view of the teachings of Gregg to include a seal member coupled to the housing for movement with the housing relative to the cylinder, such that the seal member was configured to slide along the cylinder, and the housing, in conjunction with the seal member, providing a sealed environment around the diaphragm to afford protection from dirt, debris and ice which could accumulate on the diaphragm and adversely affect the service life of the spring-damper assembly (Gregg; column 4, lines 61-64).

Regarding Claim 21, Arnott et al., as modified, discloses the adjustable gas spring system, further comprising a tube (Arnott et al.; 280) coupled to the cylinder (224) of the damper, and wherein the first end (see 240B) of the diaphragm (230) is coupled (via 240B) to the tube, and wherein the seal member (Gregg; 58, as modified) is configured to seal (column 4, lines 61-64) against and slide along (column 5, lines 35-37) the tube.

Regarding Claim 23, Arnott et al., as modified, discloses the adjustable gas spring system, further comprising the  seal member (Gregg; 58, as modified), wherein the housing (Arnott et al.; 50) includes a sleeve (the portion of the housing extending towards the endcap), a cover (the portion covering the end of the diaphragm attached to the seal member) coupled to the sleeve, and an endcap (255) coupled to an opposite side of the sleeve from the cover, wherein the piston assembly (222, 223) is coupled (see 310) to the endcap, and wherein the seal member is coupled (Gregg; column 4, lines 58-61) to the cover for movement (column 5, lines 35-37) with the cover relative to the cylinder.

Regarding Claim 24, Arnott et al., as modified, discloses the adjustable gas spring system, wherein the second end (Arnott et al.; see 240A) of the diaphragm (230) is coupled (via 240A) to the endcap (255).

Regarding Claim 25, Arnott et al., as modified, discloses the adjustable gas spring system, further comprising a fitting (Arnott et al.; see 260) coupled to the endcap (255), wherein the second end (see 240A) of the diaphragm is coupled (via 240A) to the fitting.

Regarding Claim 26, Arnott et al., as modified, discloses the adjustable gas spring system, wherein the diaphragm (Arnott et al.; 230) is a rolling diaphragm (Column 3, lines 40-43).

Regarding Claim 27, Arnott et al., as modified, discloses the adjustable gas spring system, wherein the first end (Arnott et al.; see 240B) of the diaphragm (230) is inverted (see figs. 12B and 13B) and extends toward the second end (see 240A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616